Citation Nr: 1507230	
Decision Date: 02/19/15    Archive Date: 02/26/15

DOCKET NO.  13-03 279A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina



THE ISSUES

1.  Whether the reduction in rating for post-operative residuals of osteotomy and arthroplasty, of both great toes from 10 to 0 percent, effective March 1, 2011, was proper.

2.  Entitlement to an increased rating for a right shoulder disability, currently rated 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel 



INTRODUCTION

The Veteran had active service in the United States Navy from March 1989 to March 2009.  

This matter is before the Board of Veterans' Appeals, hereinafter the Board, on appeal from a December 2010 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Winston-Salem, North Carolina, which reduced the rating for residuals of osteotomy and arthroplasty of the both great toes from 10 percent to noncompensable; and an October 2013 rating decision that increased the rating for right shoulder strain from noncompensable to 20 percent.  

The issue of entitlement to an increased rating for right shoulder strain is REMANDED to the agency of original jurisdiction (AOJ) and is discussed in the REMAND section of this decision.


FINDING OF FACT

Examination has not shown improvement in the residuals of osteotomy and arthroplasty of the both great toes.


CONCLUSION OF LAW

The reduction of the Veteran's disability rating for residuals of osteotomy and arthroplasty of the both great toes, from 10 to 0 percent, was not warranted.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.343, 3.344, 4.104, Diagnostic Code 7804 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Because this case involves the reduction of a rating, the question is not whether the Veteran meets the criteria for a 10 percent rating, but, rather, whether the reduction in the rating was proper.  See Dofflemyer v. Derwinski, 2 Vet. App. 277, 279-80 (1992). 

The 10 percent rating was in effect for less than 5 years; therefore the strict provisions of  38 C.F.R. § 3.344(a)-(b) (2014) that pertain to stability of disability ratings are not applicable.  Brown v. Brown, 5 Vet App 413, 417-18 (1993); 38 C.F.R. § 3.344(c) (2014).  Instead, the Veteran's rating could be reduced by an examination showing improvement.  38 C.F.R. § 3.344(c).

The Veteran's bilateral great toe disability has been rated pursuant to the rating criteria found at 38 C.F.R. Part 4, Diagnostic Code 7804 (2014).  Under this code, one or two scars that are painful or unstable are rated as 10 percent disabling. 

The record reflects that the Veteran underwent a VA Foot Examination in December 2008.  Both great toes were found to have surgical scars thereon and both toes/scars were painful to palpation.  

In July 2010, the Veteran underwent the VA examination that served as the basis for the rating reduction.  The examiner noted X-ray findings of post-surgical changes in both great toes.  The Veteran reportedly had bilateral foot pain, more frequently located in the left second and third toes and the right third and fourth toes.  Scars on both great toes were noted upon examination and "tenderness" on the bottom of all toes on the left foot was reported.  The examiner also described a scar on the right great toe, but did not record whether this was symptomatic.  

Following the reduction, additional medical treatment documents were added to the claims file including a VA medical treatment records from 2011 and 2012.  A January 2011 VA treatment record indicates that the Veteran reported "persistent pain" in the toes.  The pain was found to likely be from scars related to foot surgery.  In March 2011, the Veteran was again reported to be experiencing pain and discomfort in the great toes.  Pain the toes was still generally reported in 2012.  

There has not been an examination disclosing improvement.  The 10 percent rating is restored.



ORDER

Restoration of a 10 percent disability rating for post-operative residuals of osteotomy and arthroplasty, of both great toes is granted.


REMAND

In March 2014, the Veteran submitted a notice of disagreement with the October 2013 rating decision that evaluated her right shoulder disability as 20 percent disabling.  A statement of the case (SOC) has not yet been issued and the Board is required to remand this issue so that the SOC can be issued.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the appeal is REMANDED for the following:

Issue an SOC with regard to the issue of entitlement to an increased rating for residuals of right shoulder strain.  Do not certify this issue to the Board unless the Veteran submits a timely substantive appeal.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


